t c memo united_states tax_court thc care inc petitioner v commissioner of internal revenue respondent docket no 14601-99xx filed date douglas m mancino james l malone iii and robert c louthian iii for petitioner mark a weiner kirk m paxson don r spellman and kenneth m griffin for respondent memorandum opinion wells chief_judge ina final adverse determination_letter respondent determined that ihc care inc petitioner did not gualify as an organization described in sec_501 and c and was not entitled to exemption from federal_income_tax pursuant to sec_501 unless otherwise - - indicated section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure petitioner filed a timely petition for declaratory_judgment pursuant to sec_7428 a challenging respondent’s determination_letter at the time the petition was filed petitioner’s principal_place_of_business was in salt lake city utah the administrative record was submitted to the court pursuant to rule b the facts contained in the administrative record are assumed to be true for purposes of this proceeding see rule b the case was submitted to the court by joint motion of the parties pursuant to rule the parties agree that petitioner has satisfied all jurisdictional requirements see sec_7428 rule c background by way of a brief introduction petitioner along with its sister corporation ihc group inc group and their common parent ihc health_plans inc health_plans operated health maintenance organizations and were part of a number of companies comprising the so-called intermountain health system petitioner offered health_plans to the employees of employers with more than employees at the same time that respondent denied petitioner’s application_for tax-exempt status respondent denied group’s application_for tax-exempt status and revoked health plans’ tax-exempt status for completeness we have provided a detailed description of the various entities comprising the intermountain health system i the intermountain health system a intermountain health care inc between and the church of jesus christ of latter- day saints lds church constructed or purchased hospitals in the states of utah idaho and wyoming during lds church organized intermountain health care inc ihc as a nonprofit corporation under the laws of the state of utah lds church organized ihc for the purpose of assuming ownership and control of lds church hospitals during lds church relinquished control of ihc respondent recognized ihc as an organization described in sec_501 that is exempt from taxation pursuant to sec_501 over a period of several years ihc organized a group of affiliate corporations for the purpose of forming a comprehensive health care network with operations in utah and surrounding states b ihc health services inc during ihc organized a nonprofit affiliate ihc health respondent’s determinations to deny ihc group inc ’s application_for tax-exempt status and to revoke ihc health_plans inc ’s tax-exempt status are the subjects of the court’s opinions in ihc group inc v commissioner tcmemo_2001_247 and ihc health_plans inc v commissioner tcmemo_2001_246 q4e- services inc health services ihc transferred substantially_all of its assets including its hospital properties and substantially_all of its liabilities to health services respondent recognized health services as an organization described in sec_501 that is exempt from taxation pursuant to sec_501 health services conducted its activities through two divisions the hospital division and the physician division which are described in detail below the hospital division health services’ hospital division comprised hospitals including big_number licensed beds located in utah and idaho all health services hospitals with the exception of primary children’s medical center primary children’s and mckay-dee institute for behavioral medicine mckay--dee institute were general acute care hospitals that provided inpatient and outpatient services and varying levels of emergency ancillary and specialized services the scope of services varied with the size of the hospital and the needs of the particular community all health services hospitals participated in the medicare and medicaid programs for inpatient and outpatient hospital services and for a number of free-standing ambulatory care services such as ambulatory surgery home health care and kidney dialysis - primary children’s specialized in pediatric care in the intermountain west defined generally as the area covering eastern nevada western colorado and the states of utah idaho wyoming and montana the mckay--dee institute operated a free- standing psychiatric and behavioral health facility located in ogden utah during health services provided dollar_figure million worth of charity services to indigent patients the physician division as of date health services’ physician division employed primary care physicians general internists family practitioners and pediatricians and specialist physicians the physicians generally practiced in health services’ clinics and other community-based settings c ihc health_plans inc during ihc organized health_plans as a nonprofit affiliate for the purpose of establishing a state-licensed health_maintenance_organization hmo ihc was health plans’ sole corporate member health_plans was licensed to operate an hmo in the state of utah and was permitted to offer a variety of health_plans to individuals and employers in the communities that it served health_plans did not own any medical facilities or employ any physicians health_plans offered its plans to individuals and their families the employees of both large and small employers and individuals covered by medicaid health_plans operated the largest hmo within the ihc system and the state of utah in date respondent recognized health_plans as an organization described in sec_501 that is exempt from taxation pursuant to sec_501 utah code ann sec_31a-8-101 repl defines the term health_maintenance_organization hmo as follows health_maintenance_organization means any person other than an insurer licensed under chapter or an individual who contracts to render professional or personal services that he performs himself which a furnishes at a minimum either directly or through arrangement with others basic health care services to an enrollee in return for prepaid periodic_payments agreed to in amount prior to the time during which the health care may be furnished and b is obligated to the enrollee to arrange for or to directly provide available and accessible health care d federally-qualified hmos hmos are defined for purposes of federal_law under u s c sec 300e a which provides a health_maintenance_organization defined for purposes of this subchapter the term health_maintenance_organization means a public or private entity which is organized under the laws of any state and which provides basic and supplemental health services to its members in the manner prescribed by subsection b of this section and is organized and operated in the manner prescribed by subsection c of this section u s c sec 300e b provides in pertinent part that an hmo generally will provide basic health services to its members without limitations as to time or cost for a fixed payment from each member that is determined under a community rating system and is paid on a periodic basis without regard to the dates health services are provided u s c sec 300e b provides that hmos may also provide members with supplemental health services defined in u s c sec 300e-1 for a separate fee that is fixed under a community rating system u s c sec 300e b a provides that at least percent of physician services provided as basic health services to an hmo enrollee shall be provided through the members of the hmo’s physician staff staff model hmo a medical group medical group model hmo an individual practice association ipa model hmo physicians who have contracted with the hmo for the provision of such services direct contract model hmo or any combination of these models see 966_f2d_738 n 2d cir c f_r sec_417 definitions boisture assessing the impact of health care reform on the formation of tax-exempt health care providers and hmo’s tax notes date u s c sec 300e c provides that hmos shall have a fiscally sound operation adequate provision against the risk of insolvency and assume full financial risk ona prospective basis for the provision of basic health services however u s c sec 300e c provides that hmos may continued ihc care inc in date health_plans organized petitioner as a nonprofit affiliate for the purpose of establishing a federally qualified direct contract model hmo health_plans was petitioner’s sole corporate member petitioner’s articles of incorporation stated that petitioner is organized and shall be operated exclusively for charitable educational or scientific purposes as described in sec_501 in furtherance of such purposes the corporation may develop and operate alternative health care delivery plans and financing systems such as a health_maintenance_organization to provide cost-effective and continued obtain insurance for the cost of providing a member with more than dollar_figure in basic health services for any one year for the cost of basic health services provided to a member by a source outside the hmo due to an emergency and for not more than percent of the amount by which its costs for any fiscal_year exceed sec_115 percent of its income additionally the section states that hmos may enter into arrangements under which physicians and or health care institutions assume all or part of the risk on a prospective basis for the provision to enrollees of basic health services ‘ the health_maintenance_organization act of the hmo act publaw_93_222 87_stat_914 codified a number of provisions governing the organization and operation of federally qualified hmos under the hmo act an hmo was required to satisfy both state licensing requirements and additional federally mandated conditions pertaining to benefits availability and accessibility of services fiscal soundness and quality assurance the hmo act provided federally qualified hmos with certain marketing advantages in particular under u s c sec 300e-9 a provision referred to as the so-called dual-choice mandate certain employers generally those with more than employees were obligated to offer their employees the option of enrolling ina federally qualified hmo --- - high quality care to members of the community including elderly and disadvantaged persons and it may conduct research and educational demonstration projects with various health care delivery systems petitioner was licensed to operate an hmo in the state of utah and was subject_to regulation by the utah insurance commissioner petitioner used the same network of health care providers used by health_plans thc group inc in date health_plans organized group as a nonprofit affiliate for the purpose of establishing a federally gqualified medical group model hmo health_plans was group’s sole corporate member group was licensed to operate an hmo in the state of utah and was subject_to regulation by the utah insurance commissioner thc had effective_control of health_plans petitioner and group by virtue of its authority direct and indirect to elect their boards of trustees health_plans petitioner and group shared the same officers and trustees il petitioner’s operations health_plans structured its health_plans in conjunction with group was considered a closed panel medical group model hmo because group contracted for physician services with physician medical groups and required its enrollees to agree to coordinate all of their medical_care through a primary care physician pcp or so-called gatekeeper in cases in which the pcp determined that an enrollee should be seen by a medical specialist the pcp generally was expected to refer the enrollee to a specialist within the pcp’s medical group -- - petitioner’s and group’s health_plans in order to offer potential enrollees a range of health services and pricing options health_plans provided general and administrative services to petitioner and group including marketing sales enrollment customer service claims processing underwriting and actuarial services provider relations and contracting management information systems and general accounting services petitioner operated as an open panel direct contract model hmo offering health_plans known as ihc care and ihc senior care in short as petitioner did not itself provide health care services it arranged for its enrollees to receive such services by contracting directly with individual physicians rather than a physician medical group to provide health services to its enrollees a ihc care health plan petitioner offered its ihc care health plan solely to employers with more than employees petitioner collected premiums from its enrollees and arranged for them to receive comprehensive health care services including preventive care outpatient services inpatient hospital services emergency health_plans also offered a plan known as ihc care the principal differences between petitioner’s ihc care plan and the thc care plan offered by health_plans related to the methodology applied in determining premiums and the enrollees’ degree of access to primary care physicians see ihc health_plans inc v commissioner tcmemo_2001_246 services out-of-area services and miscellaneous services such as ambulance and pharmacy services to participate in petitioner’s ihc care health plan an employer was required to enter into a master group contract thereafter during annual open enrollment periods the employer’s individual employees were permitted to enroll in the health plan and select the benefit package of his or her choice although petitioner did not deny membership to enrollees with preexisting medical conditions petitioner denied full coverage for certain preexisting conditions during the first months of membership petitioner did not own or operate any medical facilities nor did it directly employ any physicians or other health care professionals petitioner fulfilled its obligation to arrange for its ihc care enrollees to receive physician services by contracting with a panel of big_number primary care physicians and specialist physicians to provide such services approximately percent of these physicians were independent physicians while the remaining percent of the physician panel was composed of physicians employed by health services petitioner required all such physicians to have staff privileges at one of health services’ hospitals petitioner relied upon an adjusted community rating methodology to determine ihc care premiums ’ petitioner’s rating methodology included adjustments for actual enrollee utilization rates during the preceding year and a projection of the cost of services expected to be provided during the coverage period petitioner’s premium formula also took into account the following factors age and sex family size industry group effective date and benefit variations among different employer groups petitioner generally compensated independent primary care and specialist physicians on a discounted fee-for-service basis the fee for each service was equal to the lesser_of the physician’s current prevailing fee or a maximum allowable fee schedule petitioner developed the maximum allowable fee schedule based on its own studies of usual and customary charges and an analysis of available market data petitioner compensated health services for the services of its primary care and specialist physicians using various methodologies including capitation and discounted fee-for- service under its capitation methodology petitioner paid health services a fixed monthly fee for each enrollee under the care of health services’ physicians see c f_r sec_417 b which sets forth the requirements for acceptable hmo community rating systems - - petitioner determined that from to date its fee schedule produced payments to primary care physicians that were percent below mid-market rates for all physician services petitioner calculated that its fee schedule represented a discount relative to the amount billed of approximately percent in percent in percent in and percent in between and petitioner withheld between and percent of its payments to physicians unless the physicians achieved certain budgetary savings in petitioner discontinued withholding payments to physicians prior to date petitioner made incentive payments to physicians who controlled expenses and reduced the cost of providing health care services to petitioner’s enrollees kligible physicians received incentive payments for years in which petitioner’s actual health care costs were less than its projected costs approximately percent of petitioner’s expenditures_for physician services was attributable to services provided by physicians employed by health services the remaining percent of such expenditures was attributable to services provided by independent physicians petitioner fulfilled its obligation to arrange for its enrollees to receive hospital services by contracting with a panel of hospitals including health services hospitals anda limited number of independent hospitals petitioner generally compensated its contractor hospitals pursuant to a modified diagnosis related group drg payment system under which an enrollee admitted to a hospital on either an inpatient or outpatient basis would be assigned a drg and the hospital would be paid a fixed fee consistent with the drg schedule approximately percent of petitioner’s expenditures_for inpatient hospital services and approximately percent of petitioner’s expenditures_for outpatient hospital services were attributable to services provided by health services hospitals a substantial portion of petitioner’s enrollees’ admissions to independent hospitals were for admissions to either university of utah medical center umc or davis hospital and medical center in particular health services entered into special contracts with umc to obtain services from umc’s intermountain burn center the only certified burn center in the region neuropsychiatric institute to provide psychiatric beds when lds hospital temporarily exceeded its inpatient capacity and pain management center some umc admissions were related to a unique relationship between primary children’s hospital a health services hospital dedicated to acute care pediatric services and umc’s specialized genetic research and other pediatric-related teaching and research programs in -- - addition health_plans petitioner and group entered into provider agreements with davis hospital and medical center located in davis county utah because there were no health services hospitals in the immediate area during the 2-year period including and umc accounted for approximately percent of all inpatient hospital services provided to petitioner’s enrollees by independent utah hospitals during the 2-year period including and umc accounted for approximately percent of all outpatient hospital services provided to petitioner’s enrollees by independent utah hospitals petitioner maintained a core wellness program under which its enrollees were provided health care information and a variety of health care services at no additional_charge petitioner’s core wellness program included annual worksite health screenings group health risk profiles a 24-hour nurse hotline ergonomics assessment and consulting worksite health seminars and a health newsletter petitioner did not offer its core wellness program to the general_public b ihc senior care health plan between and petitioner offered a medicare risk health plan known as ihc senior care senior care plan under petitioner’s senior care plan medicare eligible enrollees agreed to obtain their medicare part a hospital services and medicare -- - part b physician services from petitioner’s network of providers and petitioner was compensated by the government for each enrollee on a pre-paid capitation basis between and group offered a medicare cost health plan of the same name petitioner and group ceased offering their respective senior care plans effective date petitioner terminated its senior care plan in part due to the financial losses that it incurred under the program c enrollment as of date petitioner had big_number enrollees including big_number enrollees in ihc care and big_number enrollees in ihc senior care d lack of free low cost services petitioner did not provide any charity care petitioner did not maintain a program designed to encourage or assist low income persons medically high-risk persons persons located in medically under-served areas or elderly persons to enroll in its under group’s senior care plan medicare eligible enrollees who paid the required premium were entitled to obtain physician services and a number of additional services not covered by medicare from petitioner’s panel of primary care physicians and specialists and were relieved of the obligation to pay any deductible or co-insurance payments under medicare part b physician services enrollees in group’s senior care plan retained their eligibility for medicare part a hospital services and continued to pay medicare part a premiums to the government health_plans petitioner did not subsidize premiums for persons who were unable to afford its premiums and petitioner did not retain existing enrollees who failed to pay their premiums petitioner did not conduct any medical health care or scientific research tiil petitioner’s application_for exemption in petitioner filed with respondent an application_for recognition as an organization described in sec_501 c that 1s exempt from taxation pursuant to sec_501 petitioner’s application stated that it intended to operate for the charitable purpose of promoting health for the benefit of the community on date respondent issued a final adverse determination_letter to petitioner denying its application_for tax-exempt status pursuant to sec_501 the record does not reflect the date that petitioner filed its application_for exemption under sec_501 or whether petitioner filed a petition for declaratory_judgment with the court challenging respondent’s determination under sec_501 on date respondent issued a final adverse determination_letter to petitioner denying its application_for tax-exempt status pursuant to sec_501 respondent determined that petitioner did not qualify as an organization described in sec_501 on the ground that petitioner was -- - not operated exclusively for an exempt_purpose in the alternative respondent determined that even assuming that petitioner qualified as an organization described in sec_501 petitioner was not entitled to tax-exempt status because a substantial part of its activities consisted of providing commercial_type_insurance within the meaning of sec_501 m on date respondent also denied group’s application_for tax-exempt status on date respondent issued a revocation letter to health_plans revoking its status as an organization described in sec_501 discussion sec_501 to qualify as an organization described in sec_501 c that 1s exempt from federal income_taxation pursuant to sec_501 an organization generally must demonstrate it is organized and operated exclusively for certain specified exempt purposes no part of its net_earnings inures to the benefit of a private_shareholder_or_individual no part of its activities constitutes intervention or participation in any political campaign on behalf of any candidate for public_office and no substantial part of its activities consists of political or lobbying_activities see fla hosp trust fund v commissioner t cc affd 71_f3d_808 11th cir am campaign acad v commissioner 92_tc_1053 qualification as an organization described in sec_501 not only provides an exemption from federal income taxes but also generally permits the organization to solicit and accept donations which normally are deductible by the donor against his or her federal taxes see sec_170 461_us_574 with a few minor differences the organizations and requirements listed in sec_170 are virtually identical to those described in sec_501 with limited exceptions not here relevant organizations described in the other paragraphs of sec_501 c are not eligible to receive tax-deductible contributions in the event the commissioner determines that an organization does not qualify for tax-exempt status the organization may after exhausting its administrative remedies seek judicial review of the matter sec_7428 confers jurisdiction on the tax_court among other courts to make a declaration with respect to the initial or continuing gualification of an organization as an organization described in sec_501 see 69_tc_570 it is well established that the scope of our inquiry is limited to the propriety of the reasons given by the commissioner - - for denying an organization's application_for exemption see 71_tc_202 thus in making our declaration we do not engage in a de novo review of the administrative record see am campaign acad v commissioner supra pincite 71_tc_102 houston lawyer referral serv inc v commissioner supra pincite the burden_of_proof is on the organization to overcome the grounds for denial of the exemption set forth in the commissioner’s determination see rule c a fla hosp trust fund v commissioner supra pincite christian manner intl inc v commissioner 1t c 69_tc_488 the parties do not dispute that petitioner was organized for an exempt_purpose within the meaning of sec_501 the dispute in this case centers on whether petitioner was operated exclusively for an exempt_purpose sec_1 c -1 c income_tax regs provides c operational test-- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the operational_test focuses on the actual purposes the organization advances by means of its activities rather than on --- - the organization's statement of purpose or the nature of its activities see am campaign acad v commissioner supra pincite aid to artisans inc v commissioner supra pincite although an organization might be engaged in only a single activity that single activity might be directed toward multiple purposes both exempt and nonexempt see 113_tc_47 affd per curiam 242_f3d_904 9th cir t he presence of a single x non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 326_us_279 see 93_tc_596 am campaign acad v commissioner supra pincite whether an organization operates for a substantial nonexempt purpose is a guestion of fact to be resolved on the basis of all the evidence presented in the administrative record see 765_f2d_1387 9th cir affg tcmemo_1984_349 for purposes of the instant proceeding we assume that the facts as represented in the administrative record are true although in the course of our review we may draw our own ultimate conclusions and inferences from the facts see am campaign acad v commissioner supra pincite4 houston lawyer referral serv inc v commissioner supra pincite sec_501 specifies various qualifying exempt purposes including charitable purposes the term charitable is not defined in sec_501 but is used in its generally accepted legal sense see 102_tc_558 affd per curiam 37_f3d_216 5th cir sec_1 c -1 d income_tax regs charitable purpose the supreme court has stated that charitable exemptions are justified on the basis that the exempt entity confers a public benefit---a benefit which the society or the community may not itself choose or be able to provide or which supplements and advances the work of public institutions already supported by tax revenues bob jones univ v united_states supra pincite although neither the furnishing of medical_care nor the operation of an hmo is listed as a qualifying exempt activity under sec_501 it now well settled that the promotion of health for the benefit of the community is a charitable purpose see redlands surgical servs v commissioner supra pincite sound health association v commissioner supra pincite as discussed in detail below a health-care provider seeking tax- - - exempt status such as an hmo must demonstrate that it provides a community benefit community benefit test in sound health association v commissioner supra we first considered whether an hmo may qualify as an organization described in sec_501 the commissioner determined that sound health association did not qualify for tax-exempt status pursuant to sec_501 on the ground that the organization served the private interests of its members as opposed to the interests of the community in sound health association v commissioner supra pincite- we utilized the same factors deemed significant by the commissioner in granting tax-exempt status to one of two hospitals under review in revrul_69_545 1969_2_cb_117 and referred to the factors cited favorably in that ruling as the community benefit test in sound health association we concluded that the subject organization shared several characteristics with the hospital deemed exempt in revrul_69_ supra in particular like the hospital in the revenue_ruling sound health association operated a medical clinic and employed physicians and nurses to provide medical services and opened its emergency room to all persons requiring emergency care whether they were members or not and regardless of whether they were financially able to pay sound health association also - established a research program to study health care delivery systems conducted a health education program open to the general_public and was governed by a board_of directors the majority of whom were elected by sound health association members from the community at large sound health association v commissioner supra pincite we found that sound heath association provided community benefits beyond those offered by the hospital deemed exempt in revrul_69_545 supra specifically sound health association adopted a plan to accept contributions for the purpose of subsidizing membership for those who could not otherwise afford to pay the full amount of monthly dues further sound health association’s practice of offering membership to the public at large demonstrated that the class of persons eligible to benefit from the organization’s activities was practically unlimited sound health association v commissioner supra pincite we rejected the commissioner’s argument that sound health association provided an unwarranted private benefit to its members we reasoned that like the hospital deemed exempt in revrul_69_545 supra which except in emergency cases limited its treatment to paying patients sound health association was permitted to restrict its services to paying members sound health association v commissioner supra pincite- - - the tax-exempt status of an hmo arose again in geisinger health plan v commissioner tcmemo_1991_649 985_f2d_1210 3d cir 100_tc_394 30_f3d_494 3d cir geisinger iv geisinger hmo like petitioner in the instant case was part of a group of related_organizations forming a large health care network the geisinger system geisinger hmo arranged for its enrollees to receive hospital services by contracting for such services with other geisinger entities geisinger hospitals and outpatient clinics that were recognized as exempt_organizations and independent hospitals geisinger hmo arranged for its enrollees to receive physician services by contracting for such services with clinic---a tax- exempt geisinger affiliate clinic provided physician services through a combination of staff physicians and by contracting with independent physicians for their services geisinger hmo was organized as a separate_entity to avoid regulatory difficulties and to simplify operations from an organizational and managerial standpoint geisinger hmo offered enrollment to groups with a minimum of eligible enrollees and individuals and certain dependents residing in of the counties in which the geisinger system operated individual enrollees were required to - - be at least years of age individual enrollees were required to complete a medical questionnaire whereas group enrollees were not subject_to this requirement all enrollees generally paid the same premium based on a community rating system during the period in question geisinger hmo had approximately big_number individual and group enrollees geisinger hmo also enrolled slightly more than big_number medicare recipients under a wraparound plan that covered medical_expenses not reimbursed by medicare geisinger hmo also enrolled a small number of medicaid recipients geisinger hmo planned to initiate a subsidized dues program to assist enrollees who might be unable to continue to pay their membership fees as the result of some financial misfortune at the conclusion of the administrative proceedings the commissioner determined that geisinger hmo did not qualify for exemption as an organization described in sec_501 on the grounds geisinger hmo did not satisfy the criteria for exemption outlined in sound health association v commissioner supra and geisinger hmo was not an integral part of its tax- exempt parent in geisinger i we held that the commissioner erred in determining that geisinger hmo did not qualify for exemption pursuant to sec_501 we based our holding largely ona comparison of the geisinger hmo with the organization in 71_tc_158 in particular we found that like sound health association geisinger hmo was operated for the charitable purpose of promoting health insofar as its class of possible enrollees was practically unlimited it had adopted a subsidized dues program for its enrollees it offered health care services to medicare recipients at a reduced_rate and it was not operated for the private benefit of its enrollees geisinger health plan v commissioner tcmemo_1991_649 in geisinger ii the united_states court_of_appeals for the third circuit reversed and remanded our decision in geisinger i geisinger health plan v commissioner f 2d pincite9 although the court_of_appeals agreed with the court that an hmo seeking tax-exempt status must provide a community benefit see id the court_of_appeals concluded that geisinger hmo did not provide a primary benefit to the community but rather provided benefits solely to its members the court_of_appeals looking at the totality of the circumstances stated ghp standing alone does not merit tax-exempt status under sec_501 ghp cannot say that it provides any health care services itself nor does it ensure that people who are not ghp subscribers have access to health care or information about health care according to the record it neither conducts research nor offers educational programs much less educational programs open to the public it benefits no one but its subscribers id pincite further the court_of_appeals attached little significance to - - geisinger hmo’s subsidized dues program stating in pertinent part the mere fact that a person need not pay to belong does not necessarily mean that ghp which provides services only to those who do belong serves a public purpose which primarily benefits the community the community benefited is in fact limited to those who belong to ghp since the requirement of subscribership remains a condition_precedent to any service absent any additional indicia of a charitable purpose this self-imposed precondition suggests that ghp is primarily benefiting itself and perhaps secondarily benefiting the community by promoting subscribership throughout the areas it serves id pincite although concluding that geisinger hmo did not qualify for tax- exempt status on its own the court_of_appeals remanded the case to the court for a determination whether the geisinger hmo gualified for exemption as an integral part of its tax-exempt parent id pincite ’ integral part test in geisinger iii we held that the administrative record did not support geisinger hmo’s claim that it was entitled to tax- exempt status as an integral part of the geisinger system geisinger health plan v commissioner t c pincite asa preliminary matter we concluded that an hmo may qualify for tax- exempt status as an integral part of a related tax-exempt_entity the integral_part_doctrine is not codified but its genesis may be found in sec_1_502-1 income_tax regs which states that a subsidiary may qualify for tax-exempt status on the ground that its activities are an integral part of the exempt_activities of the parent organization - - if its activities are carried_out_under the supervision or control of the tax-exempt affiliate and the hmo’s activities would not constitute an unrelated_trade_or_business if conducted by the tax-exempt affiliate id pincite we looked to sec_513 which defined an unrelated_trade_or_business in pertinent part as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the purpose or function constituting the basis for its exemption id pincite because geisinger hmo enrollees received medical services from hospitals outside of the geisinger system and because the administrative record lacked evidence as to whether such services were substantial we were unable to conclude that geisinger hmo’s activities were substantially related to the activities of its tax-exempt affiliates id pincite in geisinger iv the court_of_appeals affirmed our holding in geisinger iii albeit on slightly different grounds geisinger health plan v commissioner f 3d pincite the court_of_appeals held that an organization may qualify for tax-exempt status as an integral part of its tax-exempt parent if the organization is not carrying_on_a_trade_or_business which would be an unrelated_trade_or_business if regularly carried on by its tax-exempt parent and the organization’s relationship with -- - its tax-exempt parent somehow enhances or boosts its own tax- exempt character to the point that the organization would qualify for tax-exempt status id focusing solely on the latter issue the court_of_appeals concluded that geisinger hmo was not entitled to tax-exempt status because it did not receive the necessary boost from its relationship with exempt geisinger entities in particular the court_of_appeals held as our examination of the manner in which geisinger hmo interacts with other entities in the system makes clear itss association with those entities does nothing to increase the portion of the community for which geisinger hmo promotes health--it serves no more people as a part of the system than it would serve otherwise id pincite under the circumstances the court_of_appeals concluded that it was unnecessary to consider whether geisinger hmo’s activities would constitute an unrelated_trade_or_business if regularly carried on by a related tax-exempt_entity id pincite analysis consistent with the preceding discussion petitioner’s gualification for exemption pursuant to sec_501 as an organization described in sec_501 initially depends upon whether petitioner satisfies the community benefit test in the event that petitioner cannot satisfy the community benefit test we must consider whether petitioner nevertheless qualifies for exemption as an integral part of a related tax-exempt_entity --- - whether petitioner satisfies the community benefit test the community benefit test requires consideration of a variety of factors that indicate whether an organization is involved in the promotion of health on a community-wide basis see sound health association v commissioner t c pincite comparing sound health association’s operations with hospital a in revrul_69_545 1969_2_cb_117 considering all the facts and circumstances surrounding petitioner’s operations even though petitioner is instrumental in arranging for the provision of health care to a large number of individuals in the geographic area that it serves we are not persuaded that petitioner provides a meaningful community benefit accordingly petitioner does not qualify for tax-exempt status as an organization described in sec_501 based upon the provision of a community benefit significantly unlike the hmos in geisinger health_plans v commissioner supra and sound health association v commissioner supra petitioner did not offer its health_plans to the general_public petitioner only offered its ihc care health plan to employees of large employers ie employers with more than employees moreover petitioner no longer offers its ihc senior care plan to medicare patients in sum petitioner - - operates in amanner that substantially limits its universe of potential enrollees against this backdrop we further note that unlike the hmo in sound health association v commissioner supra petitioner did not own or operate its own medical facilities nor did petitioner employ its own physicians consequently petitioner could not provide free medical_care to those otherwise unable to pay for medical services additionally petitioner did not establish a subsidized premiums program conduct research or offer free education programs to the public petitioner’s core wellness program was offered exclusively to its enrollees we recognize that petitioner’s operations and particularly petitioner’s practice of setting premiums based upon an adjusted community rating system likely allowed its enrollees to obtain medical_care at a lower cost than might otherwise have been available however the benefit associated with these cost savings is more appropriately characterized as a benefit to petitioner’s enrollees as opposed to the community at large in sum the record does not establish that petitioner provides a community benefit that would qualify petitioner for tax-exempt status pursuant to sec_501 we next consider whether petitioner qualifies for tax-exempt status as an integral part of a related tax-exempt_entity - - whether petitioner satisfies the integral part test in geisinger iii we concluded that an organization may qualify for exemption as an integral part of a tax-exempt affiliate if the organization’s activities are carried_out_under the supervision or control of a tax-exempt affiliate and such activities would not constitute an unrelated_trade_or_business if conducted by a related tax-exempt_entity geisinger health_plans v commissioner t c pincite there is no dispute that petitioner’s activities were carried_out_under the supervision and control of ihc--a tax-exempt affiliate thus we turn to the question whether petitioner’s activities would constitute an unrelated_trade_or_business if conducted by a related tax-exempt_entity in geisinger iii we held that because geisinger hmo enrollees received some hospital services from independent hospitals geisinger hmo had to show that its overall operations were substantially related to the functions of its tax-exempt affiliates id pincite we stated if petitioner’s activities are conducted on a scale larger than is ‘reasonably necessary’ to accomplish the purposes of the exempt entities there is no substantial relationship within the meaning of the regulations hi-plains hospital v united_states f 2d pincite sec_1_513-1 income_tax regs id pincite although geisinger hmo enrollees received all of their - -- physician services through clinic an exempt affiliate geisinger hmo enrollees received approximately percent of their hospital services from independent hospitals because the record did not disclose why geisinger hmo enrollees received hospital services from hospitals outside of the geisinger system we were unable to conclude that geisinger hmo’s operations were substantially related to the functions of its tax-exempt affiliates id pincite like geisinger hmo petitioner neither owned nor operated any medical facilities and did not employ any physicians or health care professionals petitioner fulfilled its obligation to provide medical services to its enrollees by contracting with physicians both physicians employed by health services and independent physicians and hospitals both health services hospitals and independent hospitals to provide such services in contrast to geisinger hmo however the administrative record in this case indicates that the medical services that petitioner’s enrollees received from independent hospitals were largely attributable to admissions to either umc or davis hospital and medical center further these admissions were undertaken to take advantage of specialized services such as burn treatment and pain management provided at umc address occasional shortages of psychiatric beds in health services hospitals and accommodate petitioner’s enrollees -- - living in davis county utah where health services lacked a hospital because the circumstances under which petitioner’s enrollees received hospital services from independent hospitals were limited to situations where health services was unable to provide specialized hospital services or were due to geographical expediency or both we are satisfied that petitioner’s method for arranging for its enrollees to receive hospital services was substantially related to health services’ tax-exempt function however we do not end our analysis here in particular the administrative record reveals that petitioner’s enrollees received a substantial portion of their physician services from independent physicians in geisinger iii we did not discuss the provision of physician services to geisinger enrollees inasmuch as geisinger hmo arranged for its enrollees to receive all their physician services from clinic--a tax-exempt affiliate of geisinger hmo clinic in turn arranged to provide physician services to geisinger enrollees through its approximately physician employees approximately percent of services and through contracts with independent physicians approximately percent of services in contrast in the instant case petitioner’s enrollees received only percent of their physician services from physicians employed by or contracting with health services while petitioner contracted for the - - remaining percent of such physician services directly with independent physicians in other words petitioner’s enrollees received nearly percent of their physician services from physicians with no direct link to one of petitioner’s tax-exempt affiliates petitioner contends that its contracts with independent physicians are not relevant to the question of whether it gualifies for tax-exempt status as an integral part of its tax- exempt ihc affiliates because all such independent physicians were required to maintain privileges at health services’ hospitals we disagree with the basic premise underlying petitioner’s argument health services was composed of the hospital division which operated a large number of hospitals and clinics and the physician division which employed primary care physicians and specialist physicians who generally practiced in health services’ clinics and other community-based settings health services’ status as an organization described in sec_501 is undoubtedly attributable to its willingness to provide charity services and itss participation in medicare medicaid and other government programs considering that petitioner does not provide free or low cost health services and given the termination of its ihc senior care plan for medicare patients we fail to see how petitioner’s operations including -- - its heavy reliance on independent physicians would be essential to or substantially related to health services’ exempt functions to the contrary petitioner’s method of arranging for its enrollees to receive physician services suggests that petitioner conducted its operations on a scale larger than is reasonably necessary to accomplish the purposes of the exempt entities geisinger health_plans v commissioner t c pincite in sum petitioner does not provide the community benefit required for petitioner to qualify as an organization described in sec_501 further petitioner’s operations are not essential to or substantially related to health services’ exempt functions consequently petitioner is not entitled to the declaratory_judgment it seeks to reflect the foregoing decision will be entered for respondent under the circumstances we need not consider whether we would apply the boost test set forth in 30_f3d_494 3d cir in addition we need not consider respondent’s alternative contention that petitioner is not entitled to tax-exempt status pursuant to sec_501 which provides that an organization described sec_501 shall not be entitled to tax-exempt status if a substantial part of its activities consists of providing commercial-type_insurance
